MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                             Nov 29 2017, 8:58 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Paula M. Sauer                                          Curtis T. Hill, Jr.
Danville, Indiana                                       Attorney General of Indiana
                                                        Laura R. Anderson
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

A.P.,                                                   November 29, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        32A04-1708-JV-1916
        v.                                              Appeal from the Hendricks
                                                        Superior Court
State of Indiana,                                       The Honorable Karen M. Love,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        32D03-1608-JD-228



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017        Page 1 of 10
[1]   A.P. appeals the trial court’s order to modify supervision and commit her to the

      Department of Correction for housing in any correctional facility for children.

      A.P. raises one issue which we revise and restate as whether the court abused its

      discretion in entering its order. We affirm.


                                      Facts and Procedural History

[2]   On or about late August 27, 2016, A.P. met a woman for a fight and during the

      fight stabbed her with a knife causing lacerations to the woman’s cheek and arm

      requiring her to go to the hospital. On August 29, 2016, the State filed a

      delinquency petition which alleged that A.P., who was born on August 19,

      1999, committed acts that, if committed by an adult, would constitute

      aggravated battery, battery resulting in serious bodily injury, and battery by

      means of a deadly weapon.


[3]   On September 12, 2016, A.P. entered an admission and the court found as true

      the delinquent acts of aggravated battery as a level 3 felony if committed by an

      adult and the acts of battery resulting in serious bodily injury and battery as

      level 5 felonies if committed by an adult. The court released A.P. to the

      custody of her parents, ordered that she be placed under the supervision of the

      Hendricks County Probation Department for a period of twenty-four months,

      awarded wardship of A.P. to the Department of Correction (the “DOC”) for

      housing in any correctional facility for children or any community based

      correctional facility for children, and ordered that the commitment to wardship

      was suspended on the condition that A.P. comply with the order of supervision


      Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 2 of 10
      issued to her for the duration of the probation supervision period. The order of

      suspension required A.P. to submit to drug screens; comply with a curfew;

      complete certain programs including mental health/substance evaluation and

      all recommended treatment; attend school as legally required or obtain her

      GED; complete anger control counseling; and complete Cross Systems of Care

      Services and follow all recommended treatment.


[4]   On June 26, 2017, the probation office filed a petition to modify supervision

      alleging that A.P. violated the terms of her supervision and that, on June 14,

      2017, she tested positive for marijuana on a urine drug screen. On July 13,

      2017, the probation office filed a supplemental petition to modify alleging that

      A.P. was required to participate in Cross Systems of Care Services and that,

      according to a monthly report completed by a therapist on July 9, 2017, A.P.

      met for only one session in June and refused to attend a scheduled family

      session with the therapist. The petition alleged that, due to her lack of

      participation, the therapist who was referred through Cross Systems of Care

      recommended case closure.


[5]   On July 24, 2017, the court held a hearing at which A.P. and her care

      coordinator, probation officer, and parents were present. The court found that

      A.P. violated the terms of her supervision, that she used marijuana while on

      probation, and that she had three referrals for substance abuse treatment and

      refused to participate in services. The court awarded wardship of A.P. to the

      DOC for housing in any correctional facility for children and stated that it

      would recommend that she have a thirty-day intake and assessment.

      Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 3 of 10
                                                  Discussion

[6]   The juvenile court is given “wide latitude and great flexibility” in determining

      the specific disposition for a child adjudicated a delinquent. D.A. v. State, 967

      N.E.2d 59, 65 (Ind. Ct. App. 2012). However, its discretion is circumscribed by

      Ind. Code § 31-37-18-6, which provides:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1)     is:

                      (A)      in the least restrictive (most family like) and most
                               appropriate setting available; and

                      (B)      close to the parents’ home, consistent with the best
                               interest and special needs of the child;

              (2)     least interferes with family autonomy;

              (3)     is least disruptive of family life;

              (4)     imposes the least restraint on the freedom of the child and
                      the child’s parent, guardian, or custodian; and

              (5)     provides a reasonable opportunity for participation by the
                      child’s parent, guardian, or custodian.


      A disposition will not be reversed absent a showing of an abuse of the juvenile

      court’s discretion, which occurs when the juvenile court’s order is clearly

      against the logic and effect of the facts and circumstances before the court or the

      reasonable inferences that can be drawn therefrom. R.H. v. State, 937 N.E.2d

      386, 388 (Ind. Ct. App. 2010).

      Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 4 of 10
[7]   A.P. asserts the court abused its discretion in sentencing her to the DOC when

      she had no history of delinquency, her probation violations were relatively

      minor infractions, and there were less restrictive alternatives available. She

      argues that, by smoking marijuana and not fully engaging with her therapist,

      she did not pose further risk to anyone other than perhaps herself; her overall

      risk assessment score placed her in the low risk to reoffend category; she took

      responsibility for her behavior, admitting the initial offense and the allegations

      in the petitions to revoke; and her parents were paying her costs and fees, were

      present for every hearing, displayed support and a firm but fair disciplinary

      approach, and were strongly opposed to placement in the DOC. She states that

      she was just twenty-six days away from her eighteenth birthday when she was

      committed to the DOC, and she earned her GED and completed a mentoring

      program to which she had been referred.


[8]   The State maintains that the court did not abuse its discretion, that A.P. had

      been placed on supervised probation with a suspended commitment to the

      DOC for serious and violent felony offenses, that she violated her probation by

      testing positive for marijuana and not participating in treatment and therapy,

      and that, despite her parents’ best efforts, A.P. continued to use marijuana and

      did not take her mental health medications.


[9]   The record reveals that, in September 2016, A.P. was adjudicated delinquent

      for fighting another person during which she stabbed the person with a knife in

      the arm and cheek, causing the person to go to the hospital, and that the court

      placed her under the supervision of probation for twenty-four months. The

      Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 5 of 10
       court also awarded wardship of A.P. to the DOC and suspended the wardship

       on the condition that she comply with the order of supervision during the

       probation supervision period. The court told A.P.: “[A.P.], you need to

       understand, we’ve got this referral for Cross Systems of Care and if you don’t

       cooperate with them, the next thing the Court may be looking at is placing you

       outside of your parents’ home in a placement facility or the Department of

       Corrections.” Transcript Volume 2 at 54. The court also said “you need to be

       sure that when you talk with the folks from Cross Systems of Care – you’re old

       enough to ask intelligent questions and about what’s expected of you and – but

       again, these services are to help you learn to manage your anger so that, as an

       adult, you don’t have any more involvement with the criminal justice system.”

       Id. A.P.’s probation officer later filed petitions alleging A.P. had tested positive

       for marijuana and had not complied with the term of her supervision requiring

       her to participate in Cross Systems of Care services.


[10]   At the July 24, 2017 hearing, the State indicated that A.P. had not complied

       with Cross Systems of Care and that probation was out of options. A.P.’s

       attorney stated they tried to locate facilities to take A.P. as opposed to the DOC

       but that A.P. would turn eighteen in August and due to her history none of the

       facilities would accept her. The court asked if the allegation that she refused to

       cooperate with the therapist at Cross Systems of Care was true, and A.P. replied

       affirmatively. A.P.’s care coordinator testified that three referrals had been

       made for her, that the family initiated the second referral and A.P. failed to

       follow through with that program, that a third referral was made and she had


       Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 6 of 10
       some ups and downs and continues to test positive for marijuana and there was

       a little issue with therapists, and that the last report received was that the third

       referral had agreed to have A.P. return. The coordinator testified that A.P.

       successfully completed a mentoring program and obtained her GED.


[11]   A.P.’s probation officer testified that A.P. was required to participate in

       substance abuse treatment, home based therapy, and drug screens, that in the

       prior month she had not been participating in therapy, that with substance

       abuse there had been some issues with her actually participating during the

       sessions and she was suspended for a period of time, and that her understanding

       was that the referral was reconsidering A.P. and she had an appointment to see

       if they would take her back. The probation officer further testified that A.P. is

       also supposed to be taking two medications but that she is not doing so. When

       asked her recommendation for A.P., the probation officer responded “[w]ell,

       unfortunately, we weren’t able to find any agencies that will take her for the 30

       day diagnostic evaluation that we were hoping to have done because of her age

       and because of her history of violence. So, the only real option right now

       would be DOC.” Id. at 84. The probation officer identified eight placement

       options that had been contacted regarding local placement for A.P. and

       indicated that two placement facilities were still reviewing for A.P. and were

       pending.


[12]   When asked why one of the placement facilities was considered a failure and

       closed out, A.P. indicated that her substance abuse counselor had her husband

       do the mouth swabs, that it was just a lot of sexual harassment and she felt very

       Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 7 of 10
       uncomfortable, that she contacted her mentor, which was why it was closed

       out, and that she was participating. A.P. indicated that, if the court would

       allow her back on probation or to be accepted at one of the out of home

       placements, her goal would be to obtain a job and get into college. When asked

       if she knew she was supposed to complete Cross Systems of Care as part of her

       probation including substance abuse treatment, and that she was not to use

       substances while on probation, she responded affirmatively. She indicated that

       DCS became involved in the case of her treatment by her counselor’s husband

       and took no further action. She indicated she had not met with her therapist in

       the month of July. A.P.’s father testified that she had done great until the last

       few months, that he thought she was influenced by friends and she just wanted

       to rebel a little bit to try to show that she wanted to be grown up, and that as

       parents they had to step back and let her bump her head and see that the court

       system is not playing and this is serious, but he also indicated that that he did

       not think placement in the DOC was going to help her.


[13]   The court stated that “probation has exhausted all our options and Cross

       Systems of Care is our most intensive option that we can provide” and that due

       to the serious nature of the underlying charges, it would commit A.P. to the

       DOC. Id. at 95. In its written dispositional order, the court found in part that

       A.P. was given a suspended commitment in September 2016 and placed on

       probation for twenty-four months, the probation terms included a requirement

       for substance abuse evaluation and successful completion of all recommended

       treatment and a referral to Cross Systems of Care, that A.P. used marijuana


       Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 8 of 10
       while on probation, and that she had three referrals for substance abuse

       treatment and refused to participate in services. It further found that A.P.

       refused to participate in therapy that was referred by Cross Systems of Care; she

       has mental health issues and refuses to take her medication, she has had three

       to five acute hospitalizations, has received intensive outpatient services, and has

       been in residential care; Cross Systems of Care attempted to place her at several

       facilities which refused to accept her for placement; she would turn eighteen on

       August 19, 2017; she needs mental health and substance abuse treatment and

       education which she refuses to participate in; and that probation has exhausted

       all services available. The court also indicated that A.P. has special needs that

       require services for care and treatment that cannot be provided in the home and

       that reasonable efforts were made by the probation department to prevent the

       need for removal and that A.P. refuses to cooperate. The court awarded

       wardship of A.P. to the DOC for housing in any correctional facility for

       children.


                                                   Conclusion

[14]   Based upon the record and under the circumstances, we cannot say that the

       court abused its discretion in concluding that A.P. violated the terms and

       conditions of her supervision with the probation department and in awarding

       wardship of her to the DOC for housing in a correctional facility for children.

       See D.E. v. State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011) (noting that the

       juvenile had presented the option of placement at a residential treatment center

       and that the trial court instead placed the juvenile in a DOC facility because

       Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017   Page 9 of 10
       attempts to rehabilitate his behavior were unsuccessful; observing that the

       juvenile was on probation when he committed the acts underlying the

       adjudication, had already violated that probation by testing positive for

       marijuana, and had been suspended or expelled from multiple schools; and

       holding that under the circumstances the court’s placement in the DOC was not

       an abuse of discretion).


[15]   For the foregoing reasons, we affirm the court’s order.


[16]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1708-JV-1916 | November 29, 2017 Page 10 of 10